DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered. Claims 1-20 are pending, of which claims 1, 7-15 and 17-20 are currently amended. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 112 and 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102014213916 A1 (Stein) in view of JP 2005-339932 A (Matsushita).

    PNG
    media_image1.png
    290
    718
    media_image1.png
    Greyscale

Regarding claims 1 and 19, Stein discloses a battery module (battery system 10) comprising a battery stack (battery module 12 with a plurality of cells 14) and a gas exhaust duct (degassing collector 20) through which a gas emitted from the battery stack flows [0076], the gas exhaust duct 20 includes a first portion being at an inlet end of the gas exhaust duct and receiving the gas emitted from the battery stack 12 and a second portion of the exhaust duct 20 is downstream and in gas flow communication with the first portion and is shrunk (the degassing collector is deformable such that the volume enclosed by it is expandable, and the flexible components shrink so it can be arranged compactly to only form the necessary volume if necessary) [0017]-[0019], [0041]. See Figs. 1a, 1b.
Stein does not teach a battery cooling duct through which  air for cooling the battery stack flows, with the inlet end of the gas exhaust duct extending external to the battery cooling duct as not to be in contact with the air for cooling the battery stack, and the second portion extending through and into the battery cooling duct such that the second portion is contained and shrunk in the battery cooling duct at a first merger location and such that cooling air contacts the second portion contained and shrunk within the battery cooling duct as the cooling air passes over the second portion contained and shrunk within the battery cooling duct.

    PNG
    media_image2.png
    425
    430
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    334
    628
    media_image3.png
    Greyscale

Matsushita teaches a battery module (assembled battery 10) comprising a battery stack (battery module 12) [page 2 para 14], a battery cooling duct (air main flow path 28) through which air for cooling the battery stack 12 flows [page 3 para 10], and a gas exhaust duct 14 through which a gas emitted from the battery stack 12 flows [page 3 para 7, page 4 para 2], the gas exhaust duct 14 has a first portion (duct main body 32, gas passage pipe 34) being at an inlet end (sealed to gas discharge hole 20/safety valve 21 of unit cell 16) of the gas exhaust duct 14 and receiving the gas emitted from the battery stack 12 [page 3 paras 7-8], with the inlet end 32, 34 of the gas exhaust duct 14 extending external to the battery cooling duct 28 as not to be in contact with the air for cooling the battery stack 12 [page 3 para 9], and a second portion/first merger location of the exhaust duct (bag 40) is downstream and in gas flow communication with the first portion 32, 34 [page 3 para 7], with the second portion/first merger location 40 extending through an into the battery cooling duct 28 such that the second portion/first merger location 40 of the gas exhaust duct 14 is contained in the battery cooling duct 28 and such that cooling air contacts the second portion/first merger location 40 contained within the battery cooling duct 28 as the cooling air passes over the second portion/first merger location 40 contained within the battery cooling duct 28 [page 4 para 3]. See Figs. 1, 5, 9-11. The cooling air cools the unit cells that generate heat when charged and discharged [page 3 para 10]. Therefore it would have been obvious to one of ordinary skill in the art to include a cooling duct with the cooling duct and gas exhaust duct arranged as in Matsushita, in the battery module of Stein, because it would cool the unit cells that generate heat when charged and discharged.
Furthermore, although Matsushita only teaches that the size of the second portion/first merger location 40 extends through and into the battery cooling duct 20 when it is expanded, it nevertheless would have been obvious to one of ordinary skill in the art to form the second portion/first merger location 40 to also extend through and into the battery cooling duct 40 when it is shrunk, because in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In an alternative interpretation, the particular placement of the second portion/first merger location 40 when it is shrunk relative to the battery cooling duct 28 is considered to be an obvious matter of design choice which would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claims 2 and 3, Matsushita further teaches that the battery cooling duct has a first end (first end plate 23) and a second end (second end plate 24) [page 2 para 16]. See Figs. 1, 2. Limitations relating to a vehicle compartment recite only intended use the claimed battery module that do not further limit its structure.
Regarding claims 4-6, Stein further discloses that the gas duct is made of a material that is softer (has high flexibility) [0024] than a material of the battery cooling duct (systems that are provided in the vicinity of the battery system are preferably rigid) [0045].
Regarding claims 7-9, Stein further discloses a valve (degassing valve) disposed within an intermediate region (between the battery stack and a hose system or other discharge system) of the gas exhaust duct (flexible enclosure) [0048], wherein when the battery stack emits the gas, the valve shuts to close the gas exhaust duct, so that the gas exhaust duct is expanded inside the battery cooling duct, and when an internal pressure of the gas duct becomes a predetermined value, the valve opens [0051], [0052] to cause the gas to be exhausted to an outside of a vehicle through the gas exhaust duct [0048].
Regarding claims 10-12, Stein further discloses that when the gas exhaust duct is expanded, an outer surface of the second portion of the gas exhaust duct makes substantially close contact with an inner surface of the battery cooling duct as to go from a cooling air flow passage over the shrunk second portion state to a cooling air flow passage clogging state (the degassing collector can expand freely to the maximum space, for example, limited by a vehicle structure) [0044].
Regarding claims 13-15, Matsushita further teaches that a third portion (gas discharge pipe 33) of the gas exhaust duct 14 extends downstream from the second portion 40 of the exhaust duct 14 as to extend external to the battery cooling duct 28 [page 3 para 7]. See Figs. 5-7. Stein further discloses that a portion of the gas exhaust duct (flexible envelope 42 welded with degassing collector 20) [0092] includes a drawn member (rolled up portion of enclosure 42, having narrowed cross-sectional area) [0099]. See Fig. 14.

    PNG
    media_image4.png
    263
    435
    media_image4.png
    Greyscale

Regarding claim 16, Stein further discloses that the degassing collector is connected in a pressure-tight manner so that the degassing emission flows into the degassing collector without the risk of an uncontrolled escape [0016], such that in the combination with Matsushita, an overlapping region of each of the battery cooling duct as taught by Matsushita and the gas exhaust duct of Stein would be configured to maintain the air for cooling and the gas separate from each other.
Regarding claim 17, the bag 40 of Matsushita that extends through the battery cooling duct 28 within an intermediate region of the battery cooling duct 28 may be considered to comprise both a second portion and a third portion extending downstream thereof. See Figs. 10, 11.
Regarding claim 18, Matsushita further teaches that the third portion (bag 40, sub duct 25, gas discharge pipe 33) of the gas exhaust duct 14 [page 3 para 7] extends though and out of the battery cooling duct 28 at a location (U-shaped notch 29) downstream from where the second portion 40 extends through and into the battery cooling duct 28 [page 3 para 9, page 2 para 16]. See Figs. 2, 7, 10.
Regarding claim 20, Matsushita further teaches that the gas exhaust duct 14 includes another portion (downstream part of bag 40, sub duct 25, gas discharge pipe 33) [page 3 para 7] that extends through and out of the battery cooling duct 28 at a second merger location (U-shaped notch 29) positioned downstream from the first merger location (upstream part of bag 40) [page 3 para 9, page 2 para 16] and upstream from an outlet end (air flow path 22a) of the battery cooling duct 28 [page 3 para 1]. See Figs. 1, 2, 7, 10.

Response to Arguments
Applicant’s arguments filed 01/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727